DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Status of Application
Applicant’s amendments and arguments filed on 02/12/2021 have been entered.
Claims 12, 19, 21, 25, 27, and 29-31 are currently pending.
Claims 29-31 have been withdrawn, due to an earlier restriction requirement.
Claim 12 has been amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 12, 19, 21, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al. (WO 2012/165208) [referenced via US 2014/0086670] in view of Okamura et al. (US 4,636,434) and Carter et al. (NPL, Ceramic Materials: Science and Engineering.”). 
Regarding Claim 12, Applicant has amended “comprising” to “consisting essentially of.” The Examiner respectfully submits that transition phrase "consisting essentially of" will be read as "comprising" until applicants disclose the materials or steps that materially affect the basic and novel characteristics of the claimed invention. See MPEP §2111.03. (The recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”. See In re De Lajarte, 337 F2d 870, 143 USPQ 256 (CCPA, 1964).
 Ohkuni teaches a joined material comprising a carbon fiber composite material layer and a metal layer. (Abstract; Fig 6; Paragraph 0109-0116). Ohkuni teaches the metal layer can be tungsten (Paragraph 0116), which has a melting point higher than 1700 degrees C. Ohkuni teaches a joint layer is formed between the carbon and metal layers and the layers are joined by sintering. (Fig. 6; Paragraph 0154).  Ohkuni teaches the joint layer can consist of SiC and aluminum nitride. (Paragraph 0123; Claim 1 of Ohkuni).  Ohkuni teaches the joint layer should also include a carbide that matches the metal layer. For example, if the metal layer is tungsten, then tungsten carbide (WC) should be included in the joining layer (Paragraph 0067). Therefore, Ohkuni teaches including WC, SiC, and AlN as ceramic in the joint layer.  Ohkuni teaches the ceramic-carbon composite material can comprise a sintering aid, such as yttrium oxide or aluminum oxide. (Paragraph 0019, 0064, 0064, 0109-0116, 0134-0136). As the ceramic-carbon forms a portion of the joint material (Claim 1 of Ohkuni), then the joint material will also have the claimed sintering aid. Ohkuni teaches the joined material can be joined together under pressure, compression, during heating/sintering process, such as spark plasma sintering. (Paragraph 0084, 0141, 0154). Sintering is defined as forming a coherent mass by heating 
Ohkuni does not specifically state the SiC and WC grow in forms of particles by sintering of the joint layer intrudes in a structure of the carbon material layer and the joint layer and carbon material is mainly caused by a physical anchoring effect. 
However, Ohkuni teaches the joint layer is sintered together and it known in the art that sintering will inherently forms grains. (Carter, Page 427). Thus, as Ohkuni teaches the joint layer comprises WC and SiC and is formed through sintering, then the SiC and WC will form from grains. 
Okamura teaches joining metal to a carbon ceramic composite with a joint layer. (Claim 18 and 28 of Okamaura; Column 2, Lines 22-24). Okamura teaches the joint layer can contain ceramic grains, such as silicon carbide. (Column 2, Lines 22-24; Column 6, Lines 1-2; Claim 28 of Okamaura). Okamura teaches the joint layer should penetrate through into carbon ceramic, which creates a physical anchoring effect. (Claim 18 of Okamura). Okamura teaches penetration of this joint layer leads to strong adhesion. (Column 2, Lines 30-31). Penetration would be considered a physical anchoring effect. Thus, as Okamura teaches penetration of the joint layer into the carbon ceramic provides strong adhesion, it would have been obvious to one with ordinary skill in the art to ensure the joint layer, which comprises WiC and WC, of Ohkuni penetrates into the carbon layer and forms a physical anchoring effect.
While Okamura and Ohkuni do not specifically teach the joining in mainly caused by a physical anchoring effect, Okamura and Ohkuni teaches the same structure, physical composition, and method of making the claimed invention. Therefore, it would be inherent that 
Regarding Claim 19, Ohkuni teaches the joint layer can be 1 to 200 microns thick (Paragraph 0069) or 100 nm to 20 microns thick. (Paragraph 0134). This overlaps the claimed range of 10 to 150 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claim 21, Okamura up to the entire thickness of the joint layer can penetrate into the carbon layer to aid in bonding. (Column 2, Lines 29-30). Thus, the depth of penetration could be up to 200 microns thick; the thickness of joint layer taught by Ohkuni (Paragraph 0069), or up to 10 microns; the thickness of the joint layer taught by Okamura.  (Claim 18 of Okamura). This overlaps the claimed range 5 microns or greater. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) 
Regarding Claims 27, the claim recites the joined material is for a divertor plate and/or wall of a nuclear fusion reactor. However, this is an intended use limitation and does not place a structural limitation on the claimed inventions. Therefore, the laminate taught by Ohkuni is sufficient to be a divertor plate or wall of a nuclear fusion reactor. Ohkuni further teaches the joint can be used in high temperature operations (Paragraph 0010), which would include nuclear reactor environments.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Okamura et al., and Carter et al. as applied in Claim 12 above, in further view of Kompalik (US 2004/0226317) and Hiraoka et al. (US 6,455,160)
Regarding Claim 25, Ohkuni, Okamura, and Carter teach the joined material discussed above but do not specifically teach the ash content of the carbon material layer is 20 ppm or less. 
However, Kompalik teaches carbon fiber and silicon carbide composites are used to as walls for the high temperature production of semiconductor ingots. (Paragraph 0002-0004). Kompalik teaches these carbon fiber layer should have an ash value of less than 500 ppm. (Claim 1 of Kompalik). Hiraoka also teaches the use of carbon composites in the formation of crucibles for the high temperature production of semiconductor ingots, where the ash content is 5 to 30 ppm. (Abstract; Column 2, Lines 2-36). This value overlaps the claimed range of less than 20 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) Hiraoka teaches this ash content should be at this range, as any higher will cause impurities to create crystal defects of the ingot. (Column 22-41). 
Thus, as Kompalik and Hiraoka teach the claimed ash range provides the advantage of reducing defects when used in high temperature production of silicon ingots, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the ash content of the composite taught by Ohkuni, Okumura and Carter to also have the same low ash content range. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Okumura et al., and Carter as applied in Claim 12 above, in further view of Sakurai et al. (US 2007/0184348).
Regarding Claim 25, Ohkuni, Okumura, and Carter and teach the joined material discussed above but do not specifically teach the ash content of the carbon material layer is 20 ppm or less. 
Sakurai teaches carbon fiber with ash content of 0.5 wt% or less. (Abstract; Paragraph 0023). This overlaps the claimed range of 20 ppm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) Sakurai teaches this reduces structural defects. (Paragraph 0024). Thus, as Sakurai teaches low ash content fiber has less defects, it would have been obvious to one with ordinary skill in the art to ensure the carbon fiber material of Ohkuni, Okumura, and Carter have the same low ash content.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Okumura et al., and Carter et al. as applied in Claim 12 above, in further view of Hiraoka et al. (US 6,455,160) [hereinafter Hiraoka ‘160) and Hiraoka et al. (JP 2004-061421) [hereinafter Hiraoka ‘421].
Regarding Claim 25, 
Hiraoka ‘160 teaches carbon fiber composites for use in nuclear divertor, a type of radiation-proof member, where the ash ppm is 5 to 30 ppm. (Column 2, Lines 24-37, 65-66). This overlaps the claimed range of less than 20 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05). 
Hiraoka ‘421 teaches carbon fiber composite for use as a radiation storage material where the ash content is 20 ppm or less. Hiraoka ‘421 teaches this ensure proper neutron absorption and low gas emission. (Paragraph 0006).
Thus, as Hiraoka ‘160 and Hiraoka ‘421 teach the claimed ash ppm range is desired for radiation purposes, it would have been obvious to one with ordinary skill in the art to also use the same range in Ohkuni, Okumura, and Carter. 

Claims 12, 19, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al. (WO 2012/165208) [referenced via US 2014/0086670) in view of Ogura et al. (WO 2012/144226) [referenced and translated via US 2013/0221805] and Carter et al. (NPL, Ceramic Materials: Science and Engineering”). 
Regarding Claim 12, Applicant has amended “comprising” to “consisting essentially of.” The Examiner respectfully submits that transition phrase "consisting essentially of" will be read as "comprising" until applicants disclose the materials or steps that materially affect the basic and novel characteristics of the claimed invention. See MPEP §2111.03. (The recitation of “consisting essentially of” alone cannot overcome the rejection based on the art reciting “comprising”. See In re De Lajarte
Ohkuni teaches a joined material comprising a carbon fiber composite material layer and a metal layer. (Abstract; Fig 6; Paragraph 0109-0116). Ohkuni teaches the metal layer can be tungsten (Paragraph 0116), which has a melting point higher than 1700 degrees C. Ohkuni teaches a joint layer is formed between the carbon and metal layers and the layers are joined by sintering. (Fig. 6; Paragraph 0154).  Ohkuni teaches the joint layer can consist of SiC and aluminum nitride. (Paragraph 0123; Claim 1 of Ohkuni).  Ohkuni teaches the joint layer should also include a carbide that matches the metal layer. For example, if the metal layer is tungsten, then tungsten carbide (WC) should be included in the joining layer (Paragraph 0067). Therefore, Ohkuni teaches including WC, SiC, and AlN as ceramic in the joint layer.  Ohkuni teaches the ceramic-carbon composite material can comprise a sintering aid, such as yttrium oxide or aluminum oxide. (Paragraph 0019, 0064, 0064, 0109-0116, 0134-0136). As the ceramic-carbon forms a portion of the joint material (Claim 1 of Ohkuni), then the joint material will also have the claimed sintering aid. Ohkuni teaches the joined material can be joined together under pressure, compression, during heating/sintering process, such as spark plasma sintering. (Paragraph 0084, 0141, 0154). Sintering is defined as forming a coherent mass by heating without melting. Therefore, as Ohkuni teaches sintering, then Ohkuni teaches sintering without melting.  
Ohkuni does not specifically state the SiC and WC grow in forms of particles by sintering of the joint layer intrudes in a structure of the carbon material layer and the joint layer and carbon material is mainly caused by a physical anchoring effect. 
However, Ohkuni teaches the joint layer is sintered together and it known in the art that sintering will inherently forms grains. (Carter, Page 427). Thus, as Ohkuni teaches the joint layer 
Ogura teaches a sintered layer should penetrate into the adjacent layer. (Paragraph 0043). Ogura teaches this creates a mechanical bonding, a physical anchoring effect, which increases the adhesive strength of the bonded layers. (Paragraph 0043). Thus, it would have been obvious to one with ordinary skill in the art to ensure the joint layer which includes WC and SiC to penetrate into the adjacent layer to form a physical anchoring effect to ensure a good bond strength between the layers. 
Regarding Claim 19, Ohkuni teaches the joint layer can be 1 to 200 microns thick (Paragraph 0069) or 100 nm to 20 microns thick. (Paragraph 0134). This overlaps the claimed range of 10 to 150 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05)
Regarding Claims 27, the claim recites the joined material is for a divertor plate and/or wall of a nuclear fusion reactor. However, this is an intended use limitation and does not place a structural limitation on the claimed inventions. Therefore, the laminate taught by Ohkuni is sufficient to be a divertor plate or wall of a nuclear fusion reactor. Ohkuni further teaches the joint can be used in high temperature operations (Paragraph 0010), which would include nuclear reactor environments.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Ogura et al., and Carter et al. as applied in Claim 12 above, in further view of Okamura et al. 
Regarding Claim 21, Ohkuni does not specifically teach the joint layer intrudes by 5 micron or more into the carbon material layer at an interface between the carbon material layer and the joint layer. 
However, Okamura teaches joining metal to a carbon ceramic composite with a joint layer. (Claim 18 and 28 of Okamaura; Column 2, Lines 22-24). Okamura teaches the joint layer can contain ceramic grains, such as silicon carbide. (Column 2, Lines 22-24; Column 6, Lines 1-2; Claim 28 of Okamaura). Okamura teaches the joint layer should penetrate through into carbon ceramic, which creates a physical anchoring effect. (Claim 18 of Okamura). Okamura teaches penetration of this joint layer leads to strong adhesion. (Column 2, Lines 30-31). 
Okamura up to the entire thickness of the joint layer can penetrate into the carbon layer to aid in bonding. (Column 2, Lines 29-30). Thus, the depth of penetration could be up to 200 microns thick; the thickness of joint layer taught by Ohkuni (Paragraph 0069), or up to 10 microns; the thickness of the joint layer taught by Okamura.  (Claim 18 of Okamura). This overlaps the claimed range 5 microns or greater. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) It would have been obvious to allow the depth of intrusion to be up to the thickness as taught by Okamura in order to aid in bonding in Ohkuni. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Ogura et al., and Carter et al. as applied in Claim 12 above, in further view of Kompalik (US 2004/0226317) and Hiraoka et al. (US 6,455,160)
Regarding Claim 25, Ohkuni, Ogura, and Carter teach the joined material discussed above but do not specifically teach the ash content of the carbon material layer is 20 ppm or less. 
However, Kompalik teaches carbon fiber and silicon carbide composites are used to as walls for the high temperature production of semiconductor ingots. (Paragraph 0002-0004). Kompalik teaches these carbon fiber layer should have an ash value of less than 500 ppm. (Claim 1 of Kompalik). Hiraoka also teaches the use of carbon composites in the formation of crucibles for the high temperature production of semiconductor ingots, where the ash content is 5 to 30 ppm. (Abstract; Column 2, Lines 2-36). This value overlaps the claimed range of less than 20 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) Hiraoka teaches this ash content should be at this range, as any higher will cause impurities to create crystal defects of the ingot. (Column 22-41). 
Thus, as Kompalik and Hiraoka teach the claimed ash range provides the advantage of reducing defects when used in high temperature production of silicon ingots, it would have been obvious to one with ordinary skill in the art at the time of invention to ensure the ash content of the composite taught by Ohkuni, Ogura and Carter to also have the same low ash content range. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Ogura et al., and Carter as applied in Claim 12 above, in further view of Sakurai et al. 
Regarding Claim 25, Ohkuni, Ogura, and Carter and teach the joined material discussed above but do not specifically teach the ash content of the carbon material layer is 20 ppm or less. 
Sakurai teaches carbon fiber with ash content of 0.5 wt% or less. (Abstract; Paragraph 0023). This overlaps the claimed range of 20 ppm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP §2144.05) Sakurai teaches this reduces structural defects. (Paragraph 0024). Thus, as Sakurai teaches low ash content fiber has less defects, it would have been obvious to one with ordinary skill in the art to ensure the carbon fiber material of Ohkuni, Ogura, and Carter have the same low ash content.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkuni et al., Ogura et al., and Carter et al. as applied in Claim 12 above, in further view of Hiraoka et al. (US 6,455,160) [hereinafter Hiraoka ‘160) and Hiraoka et al. (JP 2004-061421) [hereinafter Hiraoka ‘421].
Regarding Claim 25, Ohkuni teaches the joined material discussed above but do not specifically teach the ash content of the carbon material layer is 20 ppm or less. Ohkuni does teach this material is for radiation-proof member. (Paragraph 0072).  
Hiraoka ‘160 teaches carbon fiber composites for use in nuclear divertor, a type of radiation-proof member, where the ash ppm is 5 to 30 ppm. (Column 2, Lines 24-37, 65-66). This overlaps the claimed range of less than 20 ppm. In the case where the claimed ranges 
Hiraoka ‘421 teaches carbon fiber composite for use as a radiation storage material where the ash content is 20 ppm or less. Hiraoka ‘421 teaches this ensure proper neutron absorption and low gas emission. (Paragraph 0006).
Thus, as Hiraoka ‘160 and Hiraoka ‘421 teach the claimed ash ppm range is desired for radiation purposes, it would have been obvious to one with ordinary skill in the art to also use the same range in Ohkuni, Ogura, and Carter. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Ohkuni does not teach SiC and WC grow in the form of particles by sintering. This argument is found unpersuasive, as Carter teaches grains of this material will form when sintered, as discussed above. In addition, the formation and physical anchoring seems to be an inherent feature of selection of the materials used in Ohkuni, as the grain formation is an inherent result of sintering the claimed materials, as discussed by Carter.
Applicant argues that Okamura teaches a different method of joint intrusion which results in different results. This argument is found unpersuasive, as Okamura is used to teach physical intrusion of joint layers into carbon and metal layers are desired for stronger bonding. Thus, Okamaura’s method of laminating the layers is not bodily incorporated into the composite of Ohkuni, only the teaching and motivation for physical intrusion to increase bonding strength. 
Applicant argues that Ohkuni does not teach a carbon fiber composite material. This argument is found unpersuasive, as Ohkuni teaches the carbon fiber can be a carbon fiber composite material. (Paragraph 0111). 
Applicant argues that Ohkuni and Ogura are non-analogous art. This argument is found unpersuasive, as Ohkuni and Ogura focus and teach sintered layers and keeping the resulting layers together. Thus, the teaching of Ogura is focused on how to better bond sintered layers together and that is to ensure that physical anchoring improves the bonding and keeps the composite together. Ogura is not bodily incorporated into Ohkuni, rather just teaching of sintered layers being physically anchored together through penetration. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Michael Zhang/Primary Examiner, Art Unit 1781